Russell, C. J.
1. While it is essential to a conviction of the offense of seduction that the jury be satisfied beyond a reasonable doubt that the female alleged to have been seduced was, at the time of the alleged seduction, a virtuous unmarried female, and they should be so instructed by the court, still, in the absence of an appropriate and timely request for fuller instructions upon the point, the reading’ of the code section defining the offense of seduction is sufficient to inform them of the necessity for proof of the fact that the person alleged to have been seduced was “a virtuous unmarried female.”
2. There was conflict in the evidence, but, since it is not made to, appear that the finding reached by the jury was the result of aught else than the exercise of their exclusive prerogative of determining the credibility of witnesses, the trial judge did not err in overruling the motion for a new trial. Judgment affirmed.

Broyles, J., not presiding.